

	

		II

		109th CONGRESS

		1st Session

		S. 1079

		IN THE SENATE OF THE UNITED STATES

		

			May 19, 2005

			Mrs. Lincoln introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to expand and

		  extend the renewable resource credit for trash combustion facilities.

		  

	

	

		1.Short

			 titleThis Act may be cited as

			 the Waste-to-Energy Tax Credit

			 Act.

		2.Expansion and

			 extension of renewable resource credit for trash combustion facilities

			(a)In

			 generalParagraph (7) of section 45(d) of the Internal Revenue

			 Code of 1986 (relating to trash combustion facilities) is amended—

				(1)by inserting

			 or unit after any facility, and

				(2)by striking

			 2006. and inserting 2009, only if the average production

			 of electricity from the existing facility and the new unit exceeds historical

			 levels of electricity produced before the date such new unit was placed in

			 service..

				(b)Credit rate and

			 period for electricity produced and sold after enactment

			 dateSection 45(b)(4) of the Internal Revenue Code of 1986

			 (relating to credit rate and period for electricity produced and sold from

			 certain facilities) is amended—

				(1)by striking

			 (6), or (7) in subparagraphs (A) and (B)(i) and inserting

			 or (6), and

				(2)by inserting

			 and in the case of any facility described in subsection (d)(7), the

			 7-year period beginning on the date the facility was originally placed in

			 service shall be substituted for such 10-year period before the period

			 at the end of subparagraph (B)(i).

				(c)Extension for

			 certain facilitiesSection 45(e) of the Internal Revenue Code of

			 1986 (relating to definitions and special rules) is amended by adding at the

			 end the following new paragraph:

				

					(10)Extension for

				certain facilitiesIn the case of any facility described in

				subsection (d)(7), for purposes of subsection (b)(4), such facility shall be

				treated as being placed in service before January 1, 2009, if such facility is

				placed in service before July 1, 2009 pursuant to a binding written contract in

				effect before January 1,

				2009.

					.

			(d)Effective

			 dateThe amendments made by this section shall take effect as if

			 included in the amendments made by section 710 of the American Jobs Creation

			 Act of 2004.

			

